DETAILED ACTION
Status of Claims
	Claims 3-5, 8, 10-11, 16-19, 23, 25-26, 28-34, 36-39, 41-46, 48-50, 52, 55-57 and 60 have been cancelled.

	Claims 1-2, 6-7, 9, 12-15, 20-22, 24, 27, 25, 40, 47, 51, 53-54 and 58-89 are still pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 11/07/2019 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claim 51 depends on cancelled claim 46.  Examiner believes claim 51 should depend on claim 47.  Appropriate correction is required.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 59 is rejected under 35 U.S.C. 101 because the claim is directed to software per se, which does not fall within the four categories of patent eligible subject matter.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 53-54 and 58, the claim elements:
means for receiving, determining, outputting, and carrying out the method
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 53-54 and 58 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 42

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-7, 9, 12, 15, 20, 22, 24, 27, 40, 47, 51, 53-54 and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (“The Utilization of Satellite Images to Identify Trees Endagering Transmission Lines”).	

Consider claim 1 (and similarly applied to claim 53), Kobayashi discloses a method of determining the risk to an item posed by vegetation, the method comprising: 
receiving passive high altitude data, such as satellite imagery, (title; satellite images) relating to vegetation around the item; (abstract; Multispectral stereo pair of satellite images to identify dangerous trees and plants along overhead transmission rights of way. Multispectral satellite images of the right of way are scanned automatically and the color of each pixel is analyzed. This scanning identifies healthy vegetation which may contain trees that endanger the line.)
determining at least one vegetation feature based on said data; (page 1703, second column, 3rd paragraph; vegetation height) 
determining a risk posed to the item based on said at least one vegetation feature; (abstract; Using multispectral stereo images, the height of each pixel is determined and the distance from the conductor is calculated. When this distance is less than the danger zone surrounding the conductors, the identified object or tree is assumed to endanger the line.) 
and outputting said risk to a user. (page 1703; second column, last paragraph; outputting the results)

claim 2, Kobayashi discloses the claimed invention wherein said passive high altitude data is collected from an altitude of at least 10 km or at least 15km or at least 500km or between 160km to 2,000km.  (page 1704; section II. Satellite images; 680 km)

Consider claim 6, Kobayashi discloses the claimed invention wherein said passive high altitude data comprises satellite imagery.  (abstract)

Consider claim 7, Kobayashi discloses the claimed invention wherein said passive high altitude data comprises multiple images of the vegetation around the item, said multiple images being taken from different angles and/or wherein said passive high altitude data comprises stereo satellite imagery. (page 1704; section II. Satellite images)

Consider claim 9, Kobayashi discloses the claimed invention wherein said passive high altitude comprises multispectral imagery and/or hyperspectral imagery and/or infra-red imagery.  (abstract)

Consider claim 12, Kobayashi discloses the claimed invention wherein receiving further passive high altitude data relating to vegetation around said item, said further passive high altitude data being temporally separated from the passive high altitude data.  (page 1705; III. Software Framework)


Consider claim 15, Kobayashi discloses the claimed invention wherein receiving climate data and/or weather data and determining at least one vegetation feature based on said climate data and/or weather data, preferably wherein said at least one vegetation feature based on said climate or weather data comprises risk of falling and/or water uptake prediction and/or future vegetation health.  (page 1706, second column, section 6; actual conditions when the image is taken such as weather)

Consider claim 20, Kobayashi discloses the claimed invention wherein said item comprises property with or without a structure such as a building.  (page 1705; second column, section IV. Software details)

Consider claim 22, Kobayashi discloses the claimed invention wherein said data around the item comprises data relating to vegetation within 70 m of said item or within 7m of said item. (page 1704; section II. Satellite images)

Consider claim 24, Kobayashi discloses the claimed invention wherein receiving LiDAR data relating to vegetation around the item and optionally further comprising determining sub-ground structure and/or vegetation height based on said LiDAR data.  (figure 1; page 1704, 1st column) 

Consider claim 27, Kobayashi discloses the claimed invention wherein said at least one vegetation feature comprises one or more of: distance from the item, vegetation height/density/type/life expectancy/health/water uptake and pruning tolerance. (page 1703, second column, 3rd paragraph; vegetation height)

Consider claim 40, Kobayashi discloses the claimed invention wherein said risk comprises a subsidence risk comprises a subsidence risk and/or a current risk posed to the item and/or a risk posed to the item at a future point in time and/or a probability of an even occurring within a specified time frame and optionally further comprising providing a confidence level associated with said risk and/or a confidence interval.  (page 1705; section III. Software Framework; load and display the coordinates of the danger zone, detect healthy trees and plants within the danger zone, calculate stereo matching for each pixel within the danger zone and identify high trees and plants within the danger zone endangering the line)

Consider claim 47, Kobayashi discloses the claimed invention wherein determining a remedial action in dependence on said risk, optionally wherein said remedial action comprises (page 1709, 1st column; tree trimming)

Consider claim 51, Kobayashi discloses the claimed invention wherein receiving updated data following remedial action and determining one or more updated vegetation features in dependence on said updated data and optionally determining an updated risk in dependence on said at least one updated vegetation feature. (page 1709, 1st column; tree trimming)

Consider claim 54, Kobayashi discloses the claimed invention wherein at least one satellite adapted to provide passive high altitude data relating to vegetation around the item, optionally comprising a multispecteral camera; a satellite base station for receiving passive high altitude; and means for receiving LiDAR data. (abstract; page 1704, 1st column)

Consider claim 58, Kobayashi discloses the claimed invention wherein means to carry a method of determining the risk to an item posed by vegetation, the method comprising receiving passive high altitude data, such as satellite imagery, relating to vegetation around the item; determining at least one vegetation feature based on said data; determining a risk posed to the item based on said at least one vegetation feature; and outputting said risk to a user.  (see the rejection for claims 1 and 53)

Consider claim 59, Kobayashi discloses the claimed invention wherein a computer program product comprising software adapted to carry out the method of claim 1 and optionally an apparatus adapted to execute the computer program product. (page 1709)


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Guan (US 2018/0211156 A1).

	
Consider claim 13, Kobayashi discloses the claimed invention except for wherein receiving data relating to soil type around said item, optionally wherein said data relating to soil type comprises data relating to soil plasticity around said item.
In related art, Guan discloses receiving data relating to soil type around said item, optionally wherein said data relating to soil type comprises data relating to soil plasticity around said item.  (paragraph 50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guan into the teachings of Kobayashi to include a comprehensive neural network which can interact with various types of agricultural data in order to produce yield outcomes.


Consider claim 35, Kobayashi discloses the claimed invention except for wherein a trained classifier is used to determine said at least one vegetation feature from said received satellite data and/or the risk profile based on said at least one vegetation feature, optionally wherein said trained classifier comprises a neural network or a CNN.
In related art, Guan discloses a trained classifier is used to determine said at least one vegetation feature from said received satellite data and/or the risk profile based on said at least one vegetation feature, optionally wherein said trained classifier comprises a neural network or a CNN.  (see at least paragraph 151, 153-154, 160-162, 171-172 and 178)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Guan into the teachings of Kobayashi to include a comprehensive neural network which can interact with various types of agricultural data in order to produce yield outcomes.

Relevant Prior Art Directed to State of Art
Mills (“Evaluation of Aerial Remote Sensing Techniques for Vegetation Management in Power-Line Corridors”) is relevant prior art not applied in the rejection(s) above.  Mills discloses evaluation of airborne sensors for use in vegetation management in power-line corridors. Three integral stages in the management process are addressed, including the detection of trees, relative positioning with respect to the nearest power line, and vegetation height estimation. Image data, including multispectral and high resolution, are analyzed along with LiDAR data captured from fixed-wing aircraft.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665